Citation Nr: 0708521	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-28 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 






INTRODUCTION

The veteran had active service from July 1951 to March 1962 
and from March 1962 to July 1971. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

FINDING OF FACT

The veteran does not have PTSD that was caused or aggravated 
by any incident of military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts he has PTSD that was caused by his active 
military service.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

Service connection for PTSD requires medical evidence 
diagnosing the condition as per 38 C.F.R. § 4.125, a link 
(established by medical evidence) between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor(s) occurred. 38 C.F.R. § 
3.304(f).  The claim is denied on the specific basis that the 
preponderance of the competent medical evidence does not show 
the veteran to have PTSD - the first necessary element in a 
successful claim of service connection.  Brammer v. 
Derwinski,  3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  
 
The veteran argues that he has been treated for PTSD, and has 
submitted VA psychiatric treatment records reflecting such 
treatment.  See, e.g.,  June 2002 and June 2004 VA treatment 
records.  

Pursuant to the statutory duty to assist the veteran in the 
development of his claim, the veteran underwent a VA PTSD 
examination in November 2003.  Duenas v. Principi, 18 Vet. 
App. 512 (2004).  He did not describe any service-related 
stressors.  He did report that he has dreams in which he sees 
himself in the army.  He stated that he becomes tense and 
irritable when hearing noises and while driving.  On 
observation, the examiner noted that the veteran was alert 
and oriented.  His mood was anxious and his affect 
constricted.  His attention, concentration, and memory were 
fair.  No hallucinations, suicidal or homicidal ideations 
were noted.  After review of his claims file, the examiner 
concluded that the veteran did not meet the diagnostic 
criteria for a diagnosis of PTSD. 

In November 2004 the veteran underwent another VA PTSD 
examination.  He reported experiencing trauma as a result of 
his camp coming under mortar fire.  He stated that a sergeant 
was wounded during the attack, although he did not specify 
the name of the soldier injured or an approximate date of the 
attack.  The veteran also reported that his unit came under 
fire and a sergeant was killed by friendly fire.  The veteran 
stated he was not present during this incident and was 
informed later of the sergeant's death.  On examination, the 
veteran did not appear to be anxious, distressed, or 
depressed when describing his experiences in Vietnam.  The 
examiner noted that the veteran's mood was anxious, however, 
there was no evidence of psychomotor retardation or 
agitation, tics, or tremors.  The veteran did not report 
delusions, phobias, panic attacks, or suicidal ideas.  After 
interviewing the veteran and reviewing the claims folder, the 
examiner concluded that the veteran does not meet the 
criteria for a diagnosis of PTSD.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (Observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).  While June 2002 
through June 2004 VA treatment records reflect treatment for  
PTSD, such records were not generated with a view towards 
ascertaining whether the veteran had the disorder in 
question, but only treating symptoms.  
  
When medical inquiry was undertaken with the specific purpose 
of ascertaining such a diagnosis, resulting competent medical 
opinion evidence is against the claim.  
Absent competent evidence of a diagnosis of the claimed 
disability, a basis upon which to grant service connection 
for it has not been presented.  Accordingly, the appeal is 
denied.   


Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service-connection in correspondence dated September 2003 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The September 2003 
notice also informed the veteran of the necessity of 
providing detailed stressor information to substantiate his 
claim.  Because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
and VA medical records, and provided the veteran VA PTSD 
examinations in November 2003 and November 2004.  The veteran 
has not indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


